Citation Nr: 0300118	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back 
condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
September 1961, with additional service in the Army 
National Guard.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a back 
disability.

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a claim for 
service connection for a back condition.  In an October 
2001 rating decision, it appears that the RO reopened the 
veteran's claim on the basis of new and material evidence 
but then denied the claim on the merits following a de 
novo review of the record.  However, the requirement of 
submitting new and material evidence to reopen a claim is 
a material legal issue the Board is required to address on 
appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  Therefore, the Board 
must first determine whether new and material evidence has 
been submitted prior to adjudicating the claim on the 
merits.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  A June 1974 rating decision denied the veteran's claim 
for service connection for residuals of an injury to the 
cervical and thoracic spine.

3.  The RO notified the veteran of that decision and 
advised him of his appellate rights in a letter dated June 
1974, but the veteran did not file a notice of 
disagreement with that decision.  

4.  The evidence associated with the claims file 
subsequent to the June 1974 rating decision bears directly 
and substantially upon the specific subject matter under 
consideration, is neither cumulative nor redundant, and by 
itself and in connection with evidence previously 
assembled, is so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  A June 1974 rating decision which denied the veteran's 
claim for service connection for residuals of an injury to 
the cervical and thoracic spine is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The evidence presented since June 1974 is new and 
material, and the claim for service connection for a back 
condition is reopened.  38 U.S.C.A. §§ 5103, 5108 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)). This law and its 
implementing regulations set forth requirements for 
assisting a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits.  While the VCAA does 
not serve as a basis to reopen a claim, unless new and 
material evidence is presented, the law does include an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The RO has notified the veteran of the evidence needed 
both to reopen his claim and to establish service 
connection.  A June 1999 rating decision declined to 
reopen the veteran's claim on the basis of new and 
material evidence, while an October 2001 rating decision 
reopened the veteran's claim but then denied the claim on 
the merits based on a de novo review of the evidence.  
Thus, the RO informed the veteran of the reasons for not 
reopening his claim, the evidence necessary to reopen the 
claim, and the evidence needed to establish service 
connection.  The statement of the case issued in April 
2002 also notified the veteran of the applicable 
regulations pertaining to service connection, as well as 
the changes brought about by passage of the VCAA.  As 
such, the Board finds that the notice provisions of the 
VCAA have been satisfied.  

With respect to the requirement of assisting a claimant in 
obtaining evidence necessary to substantiate a claim, the 
Board finds that there is sufficient evidence of record to 
reopen the veteran's claim.  As will discussed below, 
however, additional development is needed before the Board 
can adjudicate the claim on the merits.  The Board, 
therefore, will undertake additional development, pursuant 
to authority granted by 67 Fed. Reg. 3,099,3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  

II.  Discussion

The veteran is seeking service connection for a back 
condition.  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

An original claim for service connection for a back 
condition, characterized as residuals of an injury to the 
cervical and thoracic spine, was denied by the RO in June 
1974.  That decision was predicated on a finding that no 
back disability was found at the time of the veteran's VA 
examination in May 1974.  Thus, the element involving a 
current disability had not been shown.  The veteran was 
notified of that decision and of his appellate rights in a 
June 1974 letter but did not seek appellate review within 
one year of notification. 

The law provides that a notice of disagreement must be 
filed within one year from the date of mailing of notice 
of the result of an RO's decision in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), 
(b)(1).  If no notice of disagreement is filed within the 
prescribed period, the decision becomes final.  38 
U.S.C.A. § 7105(c).  The veteran in this case did not file 
a notice of disagreement with the RO's June 1974 decision; 
therefore, the decision is final.

In June 1995, however, the veteran sought to reopen his 
claim for service connection for a back condition.  The 
law provides that, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen and review the 
former disposition of the claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
new evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. 3.156(a).  Parenthetically, the 
Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  Id.  The 
current claim was filed prior to that date; therefore, the 
old version of the regulation as set forth above is 
applicable to this case.  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F. 3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325, (1999).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be 
reopened.  See (Russell) Smith v. West, 12 Vet. App. 312, 
314 (1999).

In this case, the additional evidence submitted since the 
June 1974 rating decision includes medical evidence of a 
current back condition.  VA outpatient treatment records 
dated from 1996 to 1999 include X-ray evidence of multiple 
levels of lumbar spinal stenosis with disc space 
narrowing, osteophytic spurring and sclerosis.  The 
veteran was diagnosed as having degenerative 
osteoarthritis of the cervical spine with left cervical 
radiculopathy, as well as degenerative osteoarthritis of 
the lumbar spine with early spinal stenosis.  

This evidence is new, as it was not of record at the time 
of the June 1974 rating decision and is not cumulative of 
any other evidence at that time.  In addition, this 
evidence is probative of the central issue in this case as 
to whether the veteran has a back condition.  Accordingly, 
the Board concludes that new and material evidence has 
been submitted since the final June 1974 rating decision, 
and the claim for service connection for a back condition 
is reopened.  

Although the veteran's claim is reopened, the Board finds 
that additional development is needed before it can 
adjudicate the claim on the merits.  Therefore, the Board 
will undertake additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099,3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it 
is completed, the Board will provide notice of the 
development as required by the Rule of Practice 903 (67 
Fed. Reg. 3,099, 3,105 (Jan.23, 2002) (to be codified at 
38 C.F.R. § 20.903.).  After giving the notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing this issue.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a back condition, and, to 
this extent only, the appeal is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

